Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Claims 9-13, 15-19, 21, and 22 are withdrawn from consideration as being drawn to a non-elected invention. As was explained in the Office action mailed 4/27/2020, these claims are drawn to inventions that are different in scope, function, and operative steps from the invention elected by Applicants. The Restriction Requirement was made Final. These claims are not eligible for rejoinder and must be canceled before this application can proceed to allowance.
Claim 2 is objected to because of the footnote. Under MPEP 608.01(m) any sheet including a claim or portion of a claim may not contain any other parts of the application or any other material. The footnote must be removed.
Claim 8 is objected to because it is a substantial duplicate of claim 7. When two claims in an application are duplicates or are so close in content that they cover the same subject matter despite a difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate. See MPEP 608.01(m). Claim 8 must be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Allowable Subject Matter
Claim 2 is allowable except for the presence of the footnote.

	Conclusion
Claims 1,3, 4 and 7 are allowed.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657